DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2021 is fully responsive and therefore has been entered.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017000855, filed on 01/31/2017 was received with the present application.

Election/Restrictions

Applicant’s election with traverse of Species III (represented by Figures 1 and 9-11) in the reply filed on 07/02/2020 is acknowledged. Claim 1-3, 6, 9-10, and 18-19 were elected by the applicant as being directed to Species III. Claims 4-5, 7-8, and 11-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-II and IV-V, and there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/02/2020. Nevertheless, applicant’s grounds for traversal in the replay filed on 07/02/2020 was not found to be persuasive for the reason set forth in the previous office action (dated 07/21/2020); the restriction requirement is therefore made FINAL.
Furthermore, examiner acknowledge cancellation of claims 2-3, 6, and 9, and the addition of new claim 20 and 21 in the amendments filed on 10/23/2020 and on 03/30/2021. Consequently, claims 1, 10 and 18-21 will be examined as being drawn to elected Species III (represented by Figures 1 and 9-11).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21, lines 1-4 recites “the number of teeth of first sprocket and the number of teeth of second sprocket differ by at most two teeth and the number of teeth of the second sprocket and the number of teeth of third sprocket differ by at most two teeth”; however, applicant’s specification and the drawings, both fail to explicitly disclose the difference of teeth between the first sprocket and the second sprocket, or the difference of teeth between the second sprocket and the third sprocket, both being no more than two teeth. Paragraphs 0004 and 0066-0069 appears to be the only sections of applicant’s specification that discuss the arrangement of teeth on the plurality sprockets in a multi sprocket arrangement. Where, paragraph 0004 is vaguely describes a tooth arrangement on plurality sprockets in a prior art multi sprocket arrangement; while paragraphs 0066-0069 disclose various possible embodiments of the multi sprocket arrangement having different number of sprockets, and the number of teeth on smallest sprocket and the number of teeth on the largest sprocket in each said embodiment of the multi sprocket arrangement. Nevertheless, applicant’s original disclosure make no specific mention of the teeth difference between the first sprocket and the second sprocket being two teeth at most, or the teeth difference between the second sprocket and the third sprocket also being two teeth at most. Therefore, applicant’s specification lacks written description support for claim 21 limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Braedt et al. (U.S. PGPUB 2015/0024884 hereinafter referred to as “Braedt”), in view of Monka (Great Brittan Patent Publication GB2177268A).

In regards to claims 1, Braedt teach (Figures 8-14) a multi sprocket arrangement (multiple-sprocket arrangement 110) for mounting on a driver (hub sleeve 114) of a bicycle wheel, comprising: a plurality of adjacent sprockets (sprockets 118, 120, and 122 of the sprocket assembly 116); each of the plurality of adjacent sprockets (sprockets 118, 120, and 122 of the sprocket assembly 116) having a different number of teeth (as clearly illustrated in figure 10c and as disclose in paragraph 0059); the plurality of adjacent sprockets (sprockets 118, 120, and 122 of the sprocket assembly 116) comprising: a first sprocket (sprocket 118) having a first inner 
Whereas, Monka teach (Figure 6) a multi sprocket arrangement (freewheel assembly illustrated in figure 6, which includes gearwheels 19, 20, 21, and 22) for mounting on a driver (hub 1 illustrated in figure 1; wherein, the freewheel retaining ratchets 6 on the hub 1 engages the ratchet teeth 18 on the gearwheels 19, 20, and 21 of the freewheel assembly as disclosed in Page 1) which extends in a circumferential direction a distance corresponding to at least two teeth (offset rim 221 is a circular rim formed by pressing one face of the gearwheel 22); the first flange portion (offset rim 221) extending parallel to a rear wheel axis (axis extending thought the center of gearwheels 19, 20, 21, and 22, and/ or hub 1) and having a first free end (terminal end surface of the offset rim 221 that is in contact with the gearwheel 21) that faces and abuts against a flat back side of the second sprocket (flats surface of the gearwheel 21 that faces the gearwheel 22); wherein, the first sprocket (gearwheel 22) is welded (by weld 222, which can be a spot weld or a continuous weld produced by resistance welding as disclosed in Page 2, Col. 1, line 3-6) to the second sprocket (gearwheel 21) along the first free end (terminal end surface of the offset rim 221 that is in contact with the gearwheel 21) of the first flange portion (offset rim 221); and the second sprocket (gearwheel 21) having a third flange portion (offset rim of the gearwheel 21 that extends axially towards the gearwheel 20) which extends in the circumferential direction a distance corresponding to at least two teeth (offset rim of the gearwheel 21 is a circular rim formed by pressing one face of the gearwheel 20); the third flange portion (offset rim of the gearwheel 21 that extends axially towards the gearwheel 20) extending parallel to the rear wheel axis (axis extending thought the center of gearwheels 19, 20, 21, and 22, and/ or hub 1) and having a third free end (terminal end surface of the offset rim on the gearwheel 21 that is in contact with the gearwheel 20) that faces and abuts against the flat side of 1), a second sprocket (gearwheel 26) having a third flange portion (offset rim 261), and a third sprocket (gearwheel 25); wherein, the first flange portion (offset rim 271) of the first sprocket (gearwheel 27) is connected to the second sprocket (gearwheel 26) by welding along the first free end of the first flange portion (terminal end surface of the offset rim 271  that is in contact with the gearwheel 26), and the third flange portion (offset rim 261) of the second sprocket (gearwheel 26) is connected to the third sprocket (gearwheel 25) by welding along the third free end of the third flange portion (terminal end surface of the offset rim 261 that is in contact with the gearwheel 25) (see also Page 2, Col. 1, line 55 - Page 2, Col. 2, line 82 in the GB2177268A provided by the applicant on 01/31/2018).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify Braedt’s multi sprocket arrangement 

In regards to claims 10 and 20, Braedt in view of Monka teach all intervening claim limitations as shown above. Monka further teach (Figure 6), the first flange portion having a diameter (diameter of the central aperture 223, which is defined by the offset rim 221) that is smaller than a root circle diameter of the first sprocket (dimeter of the offset rim 221 defined at the radial location where the gearwheel 22 transition into offset rim 221); and the first flange portion (offset rim 221) extending continuously in the circumferential direction around an entire circumference of the first sprocket (offset rim 221 is a circular rim formed by pressing one face of the gearwheel 22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, that when the first sprocket in the multi sprocket arrangement taught by Braedt is modified in view of Monka as detailed above in the claim 1 rejection statement, the resulting first sprocket in the modified multi sprocket arrangement would include a first flange portion that extends parallel to the rear wheel axis and extends continuously in the circumferential direction around the entire circumference of the first sprocket; wherein, said first flange portion comprises a diameter that is smaller than the root circle diameter of the first sprocket. Providing the first sprocket with a first flange portion (which has a similar structure/ features as the first flange portion on the first sprocket suggested by Monka) is advantageous for the reasons set forth in above in the in the claim 1 rejection statement.

In regards to claim 18, Braedt in view of Monka teach all intervening claim limitations as shown above. Braedt further teach (Figures 8-14), at least one sprocket (sprocket 118) of the multi sprocket arrangement (multiple-sprocket arrangement 110) has an inner profiler (snap-in protrusion 130 on the third flange section 128 of the sprocket 118) configured to engage the 

In regards to claim 19, as detailed in the claim 1 rejection statement above, Braedt in view of Monka teach a modified multi sprocket arrangement comprising the particular structure recited within claim 19 limitations. Braedt further disclose, the multi sprocket arrangement (multiple-sprocket arrangement 110) configured to be mounted on a drive (hub sleeve 114) of bicycle wheel (rear wheel axle of the bicycle); wherein, each of plurality of adjacent sprockets (sprockets 118, 120, and 122 of the sprocket assembly 116) in said multi sprocket arrangement (multiple-sprocket arrangement 110) engaging a bicycle chain (drive chain) (see also paragraphs 0011, 0033, and 0058). In addition, examiner is taking official notice that most bicycles commonly known in the art typically comprises a bicycle drive that includes a multi sprocket arrangement (similar to the modified multiple sprocket arrangement taught by Braedt in view of Monka) mounted on a driver provided at the rear wheel of the bicycle, a chain sprocket arrangement having at least one chain sprocket connected to a pedal/ crank assembly of the bicycle, and a drive chain operatively connecting the multi sprocket arrangement and the at least one chain sprocket of the chain sprocket arrangement to transfer the torque inputted from the pedal/ crank assembly to the rear wheel of the bicycle. Consequently, it would have been conceivable to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the modified multi sprocket arrangement taught by Braedt in view of Monka would be a component of a bicycle drive that includes a bicycle drive chain and a chain sprocket arrangement (especially since the multiple sprocket arrangements disclosed by both 

In regards to claim 21, Braedt in view of Monka teach all intervening claim limitations as shown above. Braedt further teach (Figures 8-14), the number of teeth of first sprocket (teeth on the sprocket 118) and the number of teeth of second sprocket (teeth on the sprocket 120) differ by at most two teeth (figures 8 and 10c-11 clearly indicate, the sprocket 118 including 14 teeth and the sprocket 120 including 12 teeth); and the number of teeth of the second sprocket (teeth on the sprocket 120) and the number of teeth of third sprocket (teeth on the sprocket 122) also differ by at most two teeth (figures 8 and 10c-11 clearly indicate, the sprocket 120 including 12 teeth and the sprocket 122 including 10 teeth).

Response to Arguments

With respect to applicant’s arguments in section II (pages 8-9) of the remarks filed on 03/30/2021), regarding the 35 U.S.C. 103 rejections of claims 1 and 19 under Braedt in view of Monka, have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Braedt in view of Monka does not render obvious a multi sprocket arrangement having the particular structure recited within claims 1 and 19 limitations, because neither Braedt nor Monka teach a first sprocket in a multi sprocket arrangement having a 

    PNG
    media_image1.png
    684
    1068
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654 				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654